— Order, Supreme Court, New York County, entered February 7, 1975, inter alia, denying plaintiff’s motion for partial summary judgment and granting the cross motion of defendants Mildred Puro et al., as executors of Joseph Puro, deceased, dismissing the fourth cause of action as against them and the judgment of said court entered thereon on February 14, 1975, unanimously affirmed, for the reasons stated by the learned Justice below in his republished opinion. (See, also, Puro v Puro, 40 AD2d 784, mod 33 NY2d 802.) Respondents shall recover of appellant $60 costs and disbursements of these appeals. Concur — Stevens, P. J., Kupferman, Murphy, Lupiano and Capozzoli, JJ.